DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
In claim 5, line 3, “a wearable cardio defibrillator (WCD) elements” should read as “wearable cardio defibrillator (WCD) elements” or “one or more wearable cardio defibrillator (WCD) elements”
In claim 8 “wherein the processor is further configured to utilize augmented reality fitting database” should read as “configured to use an augmented reality fitting database” or “configured to use augmented reality fitting databases”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a support structure adapted to a user’s body in claim 1 and wearable cardiac defibrillator elements in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “using an augmented reality fitting assistant application” in lines 2-3, 5-6, and 8-9. It is unclear how the product by process limitation of “using” affects the scope of the claim, rendering the claim indefinite. The augmented reality fitting assistant application is not defined in any manner other than name in the claim and there is no limitation determining how the application is relevant to the structure of the wearable cardioverter defibrillator system. For purposes of examination the examiner will interpret the above recited limitation as a functional product by process limitation and thus carries no patentable weight. Further iterations with the same phrasing will be interpreted similarly.
	Claim 1 recites the limitation “a WCD monitor” in line 4. Line 10 recites “the WCD monitor configured to discharge energy via the defibrillation electrode. It is unclear how the WCD monitor discharges energy. Generally, a monitor is used to describe some kind of display (e.g., a computer monitor), however Applicant may act as his or her own lexicographer as desired. The specification references multiple instances of monitors. One example [pg 4, lines 21-24] cites a monitor as a mode of displaying an image. An alternative disclosure [pg 7, lines 12-13] list an outside monitoring device that seems to act as a combined sensor and diagnostic tool. The claim does not provide any indication as to which of the disclosed potential monitors is discharging energy. For purposes of examination the examiner will interpret the monitor to be some type of processor/controller.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: some form of processor and/or controller to discharge energy and diagnose abnormal ECGs. It is unclear how the ECG electrodes are able to diagnosis various heart conditions because electrodes can sense electrical signals but it is not known to one of ordinary skill for said electrodes to perform diagnostic functions. Further, it is unclear where the detected diagnosis is sent to trigger the defibrillation electrode to discharge. For purposes of examination the examiner will interpret the WCD monitor to be a processor/controller.
 Claim 2 recites the limitation “wherein the fit assist device comprises the augmented reality fitting assistant application”. The claim is indefinite because a physical object cannot comprise a software. For purposes of examination the examiner will interpret the fit assist device to comprise a processor configured to run the augmented reality fitting assistant application.
Regarding claim 4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The wording of claim 4 renders any limitation following the phrase “can be” to be functional language and carry no patentable weight. See MPEP § 2173.05(d). 
Claim 5 recites the limitation “to apply at least one or more augmented reality counterparts of the WCD elements to the one or more physical features of the WCD wearer's body” in lines 6-7. The claim is indefinite because it is unclear how an augmented reality element can be applied to a physical body. The claim implies that the digital elements are able to be placed onto a person in the physical realm when in actuality it is more likely they would be superimposed onto a digital replica of the person based on the sensor/camera readings claimed. For purposes of examination the examiner will interpret claim 5 as though the augmented reality counterparts are place on a digital rendering of the patient shown on a display. Claim 10 will be interpreted similarly.
Claim 5 recites that the processor is configured to “allow one or more placements of one or more augmented reality counterparts of the WCD elements” in lines 16-17. The term “allow” is unclear regarding the actual function of the processor. “Allow” implies that the processor will not prevent such action from occurring but does not specify if that is an actual function of the processor. For purposes of examination the examiner will interpret the claim such that placement of the counterparts is a function of the processor. Claim 10 will be interpreted similarly.
Claim 5 recites the limitation “one or more augmented reality counterparts of the WCD elements” in lines 16-17. The claim is indefinite because claim 5 also recites the limitation “one or more augmented reality counterparts in lines 6-7 and it is unclear if the second iteration is referring to the same one or more counterparts in lines 6-7 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 5, lines 16-17, to read as “the one or more augmented reality counterparts of the WCD elements”.
Claim 6 recites both “a defibrillation electrode” and “a defibrillator”. It is unclear what specifically differentiates the defibrillation electrode from the defibrillator in terms of whether the defibrillation electrode is meant to be part of the defibrillator, they are different entities entirely, or they both refer to the same component. For purposes of examination the examiner will interpret the defibrillation electrode and the defibrillator to be interchangeable. 
Claim 7 recites the limitation “wherein the scaffold provides a point of reference for the augmented 25reality fitting”. It is unclear whether applicant intended to claim the scaffold provides a point of reference for the augmented reality fitting application and/or device or if there is some additional fitting event that has not yet been referenced. For purposes of examination the examiner will interpret claim 7 as the scaffold provides a reference for the augmented reality fitting device and/or application.
Claim 8 recites the limitation “wherein the processor is further configured to utilize augmented reality fitting database comprising at least one of augmented reality database, virtual reality database, wearer's database”. The claim states that it is an augmented reality fitting database which would imply that it is already an augmented reality database. Further, it is not stating how or when or for what purpose the processor utilizes the database. For purposes of examination the examiner will interpret claim 8 such that any type of database can be used in relation to the processor.
Regarding claim 12, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the avatar will not be limited to only static and dynamic.
Claim 12 recites the limitation "the avatar" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claim 12 such that it is dependent on claim 11.
The remaining claims are rejected due to their dependency on the above referenced claims.
Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it positively recites a human organism.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the following limitations:
“a support structure adapted to a wearer’s body” in line 1
“the ECG electrode positioned over the wearer’s body” in lines 4-5
“the defibrillation electrode positioned over the wearer’s body” in line 8
To overcome this rejection, Applicant may amend the claims to use “configured to” language (e.g., “a support structure configured to be adapted to a wearer’s body”) or cancel the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0343017 to Jordan, hereinafter Jordan.
Regarding claim 5, Jordan discloses an augmented reality system configured to optimize fitting of a wearable cardioverter defibrillator (WCD) to a wearer's body (para 0066-0067, 0071), the system comprising: a wearable cardioverter defibrillator (WCD) elements (para 0071); and 5an augmented reality fit assist device (para 0071) including a fitting assistant app (para 0046) and at least one of a sensor (para 0144) and a camera (para 0050) configured to obtain digital information about a one or more physical features of a WCD wearer's body and to apply at least one or more augmented reality counterparts of the WCD elements to the one or more physical features of the WCD wearer's body based on the at least one of the sensor and the camera digital information (para 0245, 0252-0255), the device further comprising: 10a display (para 0069) configured to display the augmented reality counterpart of the WCD elements over a representation of the one or more physical features of the WCD wearer's body (para 0061); and at least one processor (Fig 2: computing device 2 with processing circuitry 20) configured to: receive the information obtained by the augmented reality fit assist device (para 0008); 15produce a digital representation of the one or more physical features of the WCD wearer's body (para 0061); and allow one or more placements of one or more augmented reality counterparts of the WCD elements over the one or more physical features of the WCD wearer's body (para 0245).
Regarding claim 8, Jordan further teaches wherein the processor is further configured to utilize augmented reality fitting database comprising at least one of augmented reality database, virtual reality database, wearer's database (para 0062).
Regarding claim 9, Jordan further teaches wherein the display comprises at least one of a visual, tactile, and an auditory display (para 0069-0070).
Regarding claim 10, Jordan further teaches wherein the processor is further configured to allow manipulation of the augmented reality counterparts of the WCD elements over a wearer's body in a physical 10world (para 0031-0062).
Regarding claim 11, Jordan further teaches wherein the representation of the one or more physical features of the WCD wearer's body includes an avatar (para 0253).
Regarding claim 12, Jordan further teaches wherein the avatar can be at least one of a static or animated avatar (para 0253).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of US 2019/0385744 to Freeman et al., hereinafter Freeman.
Regarding claim 1, Jordan discloses a Wearable Cardioverter Defibrillator (WCD) system (Fig 3; para 0080) comprising: a support structure (para 0080: a wearable device requires a support structure to hold all the components) adapted to a wearer's body using an augmented reality fitting assistant application (para 0066-0067, 0071); an ECG electrode configured to be communicatively coupled to a WCD monitor (para 0049), the ECG 10electrode positioned over the wearer's body using the augmented reality fitting assistant application (para 0245); a defibrillation electrode communicatively coupled to the WCD monitor and coupled to the support structure, the defibrillation electrode positioned over the wearer's body using the augmented reality fitting assistant application (para 0245). 
Jordan does not disclose specific details pertaining to the WCD and 15the WCD monitor configured to discharge energy via the defibrillation electrode upon detection of at least one of ventricular fibrillation (VF) and ventricular tachycardia (VT) from electrocardiogram (ECG) signals by the ECG electrode.
However, Freeman teaches a WCD (para 0104; Fig 1: medical device 100) with a support structure (garment 110) holding an ECG electrode (sensing electrodes 112) and a defibrillation electrode (therapy electrodes 114) communicatively couple to a WCD monitor (medical device controller 120); and 15the WCD monitor configured to discharge energy via the defibrillation electrode upon detection of at least one of ventricular fibrillation (VF) and ventricular tachycardia (VT) from electrocardiogram (ECG) signals by the ECG electrode (para 0142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the augmented reality fitting assistant application used in relation to a WCD of Jordan with a WCD, as taught by Freeman, for purpose of providing a therapeutic shock to the heart in an attempt to restore normal rhythm (para 0004).
Regarding claim 2, Jordan further teaches an augmented reality fit assist device wherein the fit assist device comprises the augmented reality fitting assistant application (para 0071: UI 22).
Regarding claim 3, Jordan further teaches wherein the fitting assistant application is configured to assist with positioning of the support structure, the ECG electrode, and the defibrillation electrode by using at least one of virtual, augmented, and mixed reality (para 0071).
Regarding claim 4, Jordan further teaches wherein the fit assist device can be implemented with a headset, eyeglasses, a watch, a mirror, a mobile phone, a computer device, a display device (para 0067).
Regarding claim 6, Jordan discloses the augmented reality system of claim 5, but does specifically disclose wherein the WCD elements include a scaffold, an ECG electrode, a defibrillation electrode, a monitor, a defibrillator.
However, Freeman teaches wherein the WCD elements include (Fig 1) a scaffold (garment 110), an ECG electrode (sensing electrodes 112), a defibrillation electrode (therapy electrodes 114), a monitor (medical device controller 120), a defibrillator (therapy electrodes 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the augmented reality system of Jordan to function with the WCD elements, as taught by Freeman, for purpose of providing a therapeutic shock to the heart in an attempt to restore normal rhythm (para 0004).
Regarding claim 7, Jordan, as previously modified, further teaches wherein the scaffold provides a point of reference for the augmented 25reality fitting (para 0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792